            Case 1:19-cv-11532-PGG Document 23
                                            22 Filed 06/22/20
                                                     06/18/20 Page 1 of 1




                                                                          The parties must submit their joint materials by
June 18, 2020
                                                                          June 22, 2020 at 12:00 p.m.
Via ECF

The Hon. Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007                                                   June 20, 2020

Re: Locus Technologies v. Honeywell International Inc., No. 1:19-cv-11532-PGG
    Joint Request for Extension to Submit Joint Letter

Dear Judge Gardephe:

        The parties jointly and respectfully request a brief extension of time to submit the Joint
Letter and proposed scheduling order in advance of the scheduling conference set in this matter
for June 25, 2020 at 10:45 a.m. Counsel have been working cooperatively together on finalizing
the joint materials, however, they need additional time to consult with their clients and finalize the
documents. As a result, the Parties would request a brief extension to submit the joint materials
until June 22, 2020.

Very truly yours,

THOMPSON HINE LLP                                             MICHELMAN & ROBINSON, LLP

/s/ Christine M. Haaker                                       /s/ Alex Barnett-Howell
Attorneys for Defendant Honeywell                             Attorneys for Plaintiff Locus Technologies
International Inc.




Christine.Haaker@ThompsonHine.com Fax: 937.443.6635 Phone: 937.443.6822
